REASONS FOR ALLOWANCE
1.	Claims 6, 8 – 14, 16 – 22, and 24 – 40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 5 are canceled; therefore, the double patenting rejection on claims 1 – 5 is mooted.
Independent claim 6 has been amended to incorporate the allowable subject matter of claim 7.
Independent claim 14 has been amended to incorporate the allowable subject matter of claim 15.
Independent claim 22 has been amended to incorporate the allowable subject matter of claim 23.
Independent claim 33 is new and it contains the same allowable subject matter as claims 6, 14, and 22.
According to a prior art search on the claimed invention, Guo et al. (Pub. No. US 2015/0172022) disclose a method and base station for outerloop adjustment for link adaptation of a physical downlink control channel, PDCCH, in a communication network to determine a control information, DCI, and a CCE aggregration level of an uplink grant DCI is provided (abstract).  However, Guo et al. do not disclose the claimed features as recited in claims 6, 14, 22, and 33 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 6, 8 – 14, 16 – 22, and 24 – 40.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473